Title: Enclosure: James Cole Mountflorence to Thomas Blount, 8 March 1796
From: Mountflorence, James Cole
To: Blount, Thomas


          
            Dr Sir
            Bordeaux [France] 8th March 96
          
          This Government is much displeased with Mr Jay’s treaty, and it is confidentially reported that Mr Adet is recalled, that Colo. Vincent who was emploied last year by the president for the fortification of New-York is to replace him—he is to sail with the fleet bound to the West India, that he is to demand preremptorily a new treaty between the United States & france, or a Rejection of the Treaty with England, that he is not to negociate, but to give only fifteen Days for an explicit answer, and on a Refusal from our Government to leave immediately Philadelphia & repair to the Islands, from whence it is supposed that hostilities will immediately be directed against us—I think it my duty to give you those important and alarming Informations, that you may make Such ⟨use⟩ of them as you may think proper for the Interest of our Country, I will observe tho, that notwithstanding that I candidly believe that such are the present Sentiments of the Directory, yet as their politics have been constantly wandering, they may adopt other measures before the Sailing of the fleet; for I cannot conceive it to be the Interest of france especially at this Juncture to commence hostilities with us; they could get

nothing by it, & the Consequence would be the immediate loss of all their Colonies, Strengthening the British forces in the Islands Increasing the British Interest in the United States, alienating from france their partisans in our Country, diminishing their Supplies & Revenues, & add a vast number of brave and intelligent Seamen to the British fleet already too powerful for their Enemy—these Considerations make me still hope that they will abate something from their above Intentions, Intentions which Every Symptom here does manifest—It is proper however that our Government should be informed therewith and be on their Guard—may I request you to mention me to Govr Blount to whom I will write by next Vessel very fully—My best Respects to M. J. G. Blount. I have the Honor to be very respectfully Sir
          
            N.B. William Blound recd a Letter from the same Gentleman dated at Paris 23rd March—The Contents the same as above with the Addition That another Minister had been named after Col. Vincent and that he was not to come but a 3rd or 4th Nomination would be made. The Writer of the Letter had gone from Paris to Burdeaux immediately before he wrote the above Letter.
          
        